Filed 7/12/22 P. v. Sansalone CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




 THE PEOPLE,                                                                                   C094994

                    Plaintiff and Respondent,                                       (Super. Ct. No. 21F0287,
                                                                                            20F7790)
           v.

 ROBERTO SIMONE SANSALONE,

                    Defendant and Appellant.




         Appointed counsel for defendant Roberto Simone Sansalone filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After examining the record, we find no arguable error that would result in a
disposition more favorable to defendant and affirm.




                                                             1
                                    I. BACKGROUND
        Defendant was a passenger in a car that was found by law enforcement to contain
155.6 grams of heroin and 66.8 grams of methamphetamine. On December 2, 2020,
defendant pled no contest to sale or transportation of heroin (Health & Saf. Code,
§ 11352, subd. (a)), sale or transportation of methamphetamine (Health & Saf. Code,
§ 11379, subd. (a)), and admitted a prior strike. The plea included a sentence of eight
years, comprised of the middle term of four years for the heroin charge, doubled for the
prior strike, and presentence release on own recognizance under a Cruz1 waiver. He also
agreed he would serve 12 years if he did not appear for sentencing. This was a package
deal plea along with his codefendant, the driver of the car.
        Defendant did not appear for sentencing on the prior case so additional charges
were filed in a new case related to his failure to appear.
        On February 17, 2021, the trial court granted defendant’s Marsden2 motion and
appointed him new counsel.
        On July 12, 2021, the trial court denied defendant’s motion to withdraw his plea in
the prior case.
        On August 12, 2021, defendant agreed to withdraw his challenge to the violation
of his Cruz waiver in exchange for dismissal of the second case. On the same day, the
trial court sentenced defendant to the previously agreed to sentence of 12 years, based on
five years (upper term) for the heroin conviction and one year (one-third the midterm) for
the methamphetamine conviction, both doubled for the prior strike.
        Defendant appealed and did not request a certificate of probable cause.




1   People v. Cruz (1988) 44 Cal.3d 1247.
2   People v. Marsden (1970) 2 Cal.3d 118.

                                              2
                                     II. DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       Having examined the record, we find no arguable error that would result in a
disposition more favorable to defendant.
                                    III. DISPOSITION
       The judgment is affirmed.


                                                        /S/

                                                   RENNER, J.



We concur:


/S/

ROBIE, Acting P. J.


/S/

MAURO, J.




                                              3